Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 64-69, 72-75 and 77-85 are pending. Claims 55-63, 70-71 and 76 have been cancelled. Claims 64-69, 72-75 and 77-85 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 70-71 under 35 USC 112(d) is withdrawn in view of the cancellation of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 64-71, 74-75 and 77-85 as unpatentable under 35 USC 103(a) over Saha et al. in view of Choi et al. is withdrawn in view of Applicant’s arguments (see interview summary on 4/1/2022).

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method of enhancing or inducing an immune response comprising administering a nanoparticle comprising a care, wherein said core comprises Polymer-X-J.
The closest prior art (Jeanbart et al.) teaches a method comprising administering a nanoparticle similar to the instantly claimed nanoparticle. However, Jeanbart et al. do not teach the claimed protease sensitive protein sequence. Jeanbart et al. do not teach the nanoparticle is free from any antigen prior to the administration. The prior art does not teach nor suggest modifying the nanoparticle of Jeanbart et al. to arrive at the instantly claimed method.
For these reasons the claims are both novel and unobvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658